ON PETITION FOR REHEARING.
Appellee has filed a petition for a rehearing of this cause.
Much complaint is made and criticism directed against the statement contained in the original opinion, that: "There is no evidence in the record explaining how or in what manner decedent's body came to be in the pit." There is no direct evidence in the record explaining how or in what manner decedent's body came to be in the pit. But there is ample evidence in the record which, *Page 61 
taken in connection with the presumption of law which prevails in the instant case in favor of the appellants, and which counsel for appellee entirely overlooks in his brief on rehearing, to support the reasoning of the court in the original opinion.
We recognize and adhere to the often-repeated rule that this court will not weigh the evidence in an Industrial Board case, and is bound by its findings on questions of fact. But 14, 15.  it is the duty of this court, upon the appeal of such cases, to examine and consider the evidence, for the purpose of determining whether or not there is any evidence to sustain the facts upon which the finding and order of the Industrial Board is founded.
We carefully and thoroughly examined every phase of the evidence in the record and are firmly convinced that the facts proved by the evidence, when taken and considered in connection with the presumptions of law prevailing in favor of appellants, lead inevitably and conclusively to but one conclusion, namely, that decedent was in the employ of appellee; that he died as the proximate result of personal injuries by reason of an accident arising out of and in the course of said employment, and that the award of the full Industrial Board is contrary to law.
The petition for rehearing is denied. *Page 62